Case 2:18-cv-15685-KM-JBC Document 36 Filed 10/26/20 Page 1 of 2 PageID: 125




                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

  KEITH FINN,                        )
                                     )
                   Plaintiff,        )
                                     )
         v.                          ) Case No.: 2:18-cv-15685-KM-JBC
                                     )
  FIRST CONTACT, LLC and ALORICA )
  f/k/a EGS FINANCIAL CARE f/k/a NCO )
  FINANCIAL SYSTEMS, INC.            )
                                     )
                   Defendants.

                           JOINT STIPULATION TO DISMISS

         Plaintiff, KEITH FINN and Defendants, FIRST CONTACT, LLC and ALORICA

  f/k/a EGS FINANCIAL CARE f/k/a NCO FINANCIAL SYSTEMS, INC.,, through their

  respective counsel, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,

  hereby stipulate that all the Plaintiff’s claims against Defendants shall be dismissed with

  prejudice.

                                                Respectfully submitted,


                                                /s/ Jonathan Rotenberg ______________
                                                Jonathan Rotenberg
                                                Katten Muchin Rosenman LLP
                                                515 S. Flower St., Suite 1000
                                                Los Angeles, CA 90071-2212
                                                (213) 443-9000
                                                jonathan.rotenberg@kattenlaw.com

                                                /s/ Amy L. B. Ginsburg
                                                Amy L. B. Ginsburg, Esq.
                                                Kimmel & Silverman P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: (215) 540-8888
                                                Fax. 1 (877) 600-2112
                                                Email: teamkimmel@creditlaw.com
                                                Attorneys for Plaintiff
Case 2:18-cv-15685-KM-JBC Document 36 Filed 10/26/20 Page 2 of 2 PageID: 126




                         CERTIFICATE OF SERVICE

         I hereby certify that on October 26, 2020, I electronically transmitted the
  foregoing document to the Clerk of Court using the ECF System for filing and transmittal
  of a Notice of Electronic Filing to the ECF registrants.


                                                /s/ Amy L. B. Ginsburg
                                                Amy L. B. Ginsburg, Esq.
                                                Kimmel & Silverman P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: (215) 540-8888
                                                Fax. 1 (877) 600-2112
                                                Email: teamkimmel@creditlaw.com
                                                Attorneys for Plaintiff
